 312DECISIONSOF NATIONAL LABOR RELATIONS BOARD2.The labor organization involved claims to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act, for the followingreasons:Subsequent to the hearing, the Employer moved to dismiss the peti-tion on the ground that the showing of interest to support it was ob-tained through the active participation of Frank W. Kelly, an allegedsupervisor.At the hearing testimony was introduced without objec-tion which indicates that Kelly is in charge of 11 to 23 employees onthe night shift, and that he has authority to hire and discharge andhas effectively recommended the hiring and layoff of employees.Wefind on these facts alone that he is a supervisor as defined in the Act.The question raised by the Employer in its motion as to whether Kellyparticipated in obtaining the Petitioner's showing may not be litigatedin this proceeding but is a subject for administrative determination.SeeWinn-Dixie Stores, Inc., et al.,124 NLRB 908;Georgia KraftCompany,120 NLRB 806. For this reason, we have treated the Em-ployer^s motion as a request for administrative investigation of thePetitioner's showing.We have determined on the basis of our ad-ministrative investigation that Kelly participated in obtaining thesignatures of all the employees whose cards were submitted to estab-lish a showing of interest to support the instant petition.We haveheld that such solicitation by a supervisor impairs a Petitioner's show-ing interest.The Wolfe Metal Products Corporation,119 NLRB 659.As the Petitioner's showing is thus inadequate, we shall dismiss thepetition.[The Board dismissed the petition.]Mallinckrodt Chemical Works,Uranium DivisionandLocal 1,International Brotherhood of Electrical Workers,AFL-CIO,PetitionerMallinckrodt ChemicalWorks, Uranium DivisionandInter-national Brotherhood of Firemen,Oilers,Maintenance Men,LocalNo. 6, AFL-CIO,Petitioner.Cases Nos. 14-RC-3770 and14-RC-3805.October 7, 1960DECISION AND DIRECTION OF ELECTIONSUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a consolidated hearing was held before Walter A. Wer-ner, hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.129 NLRB No. 41. MALLINCKRODT CHEMICAL WORKS, URANIUM DIVISION313Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Rodgers and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.Questions affecting commerce exist concerning the representa-tion of employees of the Employer within the meaning of Sections9(c) (1) and 2(6) and (7) of the Act.4.The appropriate units :The Petitioner in Case No. 14-RC-3770, hereinafter called Local1, seeks to sever from an existing production and maintenance unitat the Employer's Weldon Spring, Missouri, plant, a unit of mainte-nance andconstruction electricians, their helpers, and apprentices.The Petitioner in Case No. 14-RC-3805, herein called Local6, seeksan election in the production and maintenance unit.The Employer,Local 6, and Independent Union of Atomic Workers, herein referredto as the Intervenor,' contend that only a plantwide unit is appropri-ate and moved that the petition of Local 1 be dismissed.However,Local 6 took the alternative position that it will accept a plantwideunit excluding the electricians.The Employer is engaged in the purification of uranium ore and themanufacturing of uranium salts and metal under contract with theAtomic Energy Commission.Prior to the time that the Weldon.Spring plant began operation, during the latter part of 1956, the Em-ployer operated a uranium facility in St. Louis, Missouri, where thefinal product was uranium ingots. Similar ingots are now manufac-tured at the Company's present location, and orange oxide and greensalts previously made at the old plant are now being produced at thenew plant.The only significant difference is that the end product in1956 was ingots, whereas presently this product is further processedinto extruded ingot.The Employer's uraniumdivision now occupies a 250-acre tractupon which a dozen buildings house 903 employees, 488 of whom areclassified as supervisors, professionals, technicians, personnel at thesteam plant, clericals, and guards, and are excluded from the produc-tion and maintenance unit.Of the approximate 415 production andmaintenance employees, 100 are classified as pilot plant personnel,custodians, warehousemen, storekeepers, and laborers; 165 are produc-tion employees, and 150 are maintenance employees.'The Atomic Workers was certified for the production and maintenance unit on June 13,1958, following a consent election. It has represented the productionand maintenanceemployees under a contract terminating on July 1, 1960. 314DECISIONSOF NATIONALLABOR RELATIONS BOARDThe 25 electricians sought are classified as : special electricians, ofwhich there are 6; electricians class A, of which there are 16; electri-cians class B, of which there are 2; and electrician trainee, of whichthere is presently 1.Trainees receive on-the-job training.They areassigned to act as helpers to the electricians.By performing theduties assigned to them and observing the electrical work that is per-formed they acquire the necessary skill after 6 months to advance tothe bottom of the class B classification.Class B electricians, after anapproximate period of 20 months are advanced to the bottom of theclass A.From that classification to the top of the class A electricians,requires a similar period of 20 months.The record discloses that ittakes an inexperienced trainee approximately 46 to 48 months to attainthe top of the class A classification.There is one special electricianor leadman for every four electricians.Newly hired electricians arerequired to have 5 years' or more industrial experience in electricalconstruction and maintenance work.Of the 21 electricians working on the day shift, 15 work out of theelectric shop under the direct supervision of the electrical foreman;2 of the remaining 6 electricians are assigned each week to variousbuildings where they perform general electrical maintenance underthe immediate supervision of the area foreman.Electricians on eachshift report to the electric shop for their assignments. In the event ofdifficulties the electricians consult their electric foreman.The same istrue of the electricians working on the second and third shift whowork under the immediate supervision of the shift foreman. The elec-trical foreman is directly responsible to the licensed electrical engineer.All electricians perform exclusively electrical work.The primarysource of the Company's power is electricity.The electric powerenters the Company's premises from three substations located outsidethe plant's cyclone or chain link fence.These substations are likewisefenced in and the gates locked.Only electricians have keys to thesegates.The primary incoming voltage of one of the three substationslocated on the outside is 34,000 volts.The secondary side of this sub-station steps down the voltage to 13,800 volts.This particular sub-station in turn is connected by transmission and distribution lines toeight other substations located both outside and inside the plant'sfences where it is further stepped down to 13,800, 6,900, 2,300, 440, and220 volts.This network of substations and transmission and distribu-tion lines are interconnected by means of relays and branch circuitlines throughout the plant by means of panelboards and switchboards.Due to this complex electrical system, the various types of electricalpower-driven machinery scattered throughout the Company's plantare energized and the equipment actuated.The various types of electrical power-driven machinery includeheating elements, furnaces, motors, motor generators, electric lights, MALLINCKRODT CHEMICAL WORKS, URANIUM DIVISION315alarm systems, hoists and cranes, extrusion presses, and two-way radiosubstations.The electricians trouble shoot, maintain, and repair thiselectricalequipment, and perform all the necessary preventivemaintenance.In addition to the electrical maintenance work, the electriciansengage in electrical construction; they are required to read electricalblueprints;must be capable of using electrical working tools andelectrical testing equipment, such as voltmeters, ammeters, ohm-meters, circuit analyzers, high voltage probes, fuse pullers, hickeys,fish tape, hot sticks, and all other electrical tools of the trade.The record discloses that electricians enjoy their own seniority withrespect to transfer, layoff, and recall.They distribute their overtimeamong themselves as a group. Their vacations are separately sched-uled and listed.The same is true for each of the other craft groupsin the Employer's plant.From the foregoing, it appears that the electricians classified asspecial electricians and class A electricians have, and use, the normalskills of electricians and are experienced craftsmen.It appearsfurther that class B electricians and the electrician trainee, whenthey become qualified, progress to the higher classifications. In thesecircumstances, we find that the electricians, their helpers, and appren-tices constitute a distinct craft group of employees such as the Boardhas found to be entitled to separate representation.2As they aresought by a labor organization which traditionally represents craftelectricians, they may be severed from the existing production andmaintenance unit if they so desire.'However, a unit of productionand maintenance employees including them would also be appropriate.Accordingly, we deny the motions to dismiss, and shall direct separatezUniversal Match Corporation,116 NLRB 1388;A0 Smith Corporation,116 NLRB1328.We note that 9 or 10 of the electricians herein involved were employed until 1956at the Employer'sold uranium plant in St Louis, MissouriThey were among thegroup of electricians granted a self-determination election in-IfallinckrodtChemicalWorks.115 NLRB 730, upon petition of Local 13 The Employer contendsthat theestablishment of a separate"electricians"unit isinappropriate because of the integrated nature of the Employer's operations and the previ-ous pattern of collective bargaining on an industrial basis in the chemical industryInmaking this contention, the Employer relies on the decision of the Court of Appeals forthe Fourth Circuit inN.L R B. v Pittsburgh Plate Glass Company,270 F. 2d 167, certdenied 361 U.S 943.With due respect to the opinion of the court in that case,the Board'has determined to adhere to its policy,as expressed inAmerican Potash cf ChemicalCorporation,107 NLRB 1418,with respect to the severance of craft unitsAccordingly,we find no merit in this contentionE I. du Pont de Nemours and Company,126 NLRB885, footnote 3Member Fanning concurs in the decision of the majority directing a separate electionfor the electricians in this caseIn his opinion,the record establishes that these em-ployees are skilled craftsmen with interests and duties sufficiently different from those ofother employees of the Employer to warrant their representation in a separate unit, ifthey so desire.He therefore finds it unnecessary to, and does not, pass upon the questionwhether in a highly integrated plant he would adhere to the Board's decision inAmericanPotash & Chemical Corporation,107 NLRB 1418.In his opinion,the decision of theCourt of Appeals for the Fourth Circuit inN.L R.B. v. Pittsburgh Plate Glass Company,270 F. 2d 167, requires a thorough reexamination of theAmerican Potashcase. 316DECISIONSOF NATIONALLABOR RELATIONS BOARDelectionsin the following voting groups of employees at the Em-ployersWeldon Spring, Missouri, plant, excluding from both groupsoffice clerical employees, laboratory personnel, powerplant employees,guards, watchmen, professional employees, and supervisors as definedin the Act.Group 1:All maintenance and construction electricians, their help-ers, andapprentices;Group 2:All productionand maintenanceemployees, but exclud-ing electricians.If the employees in the electrician voting group vote for Local 1,they will be taken to have voted for separate representation, and theRegionalDirector conducting the election is instructedto issue acertification of representatives to Local 1 for a separate unit of elec-tricians, which the Board, in these circumstances, finds to be appro-priate for the purpose of collective bargaining.And, in that event,should a majority of the employees in the production and maintenancevoting group select a bargaining representative, the Regional Di-rector isinstructed to issue a certification of representatives to suchbargainingrepresentative for a unit of production and maintenanceemployees, excluding electricians, which the Board in these circum-stancesfinds to be appropriate for purposes of collective bargaining.On the other hand, if a majority in the electrician voting group donot selectLocal 1, the ballots of the employees in the electrician votinggroup will be pooled with those of the employees in the productionand maintenance voting group.4 If the employees in the pooled groupselect a. bargainingrepresentative, the Regional Director is instructedto issue acertification of representatives to such bargaining repre-sentative for a unit of production and maintenance employees, includ-ing electricians, which the Board in such circumstances finds to be anappropriate unit for the purposes of collective bargaining.[Text of Direction of Elections omitted from publication.]' If the votes are pooled, they shall be tallied in the followingmannerThe votesfor Local 1 shall be counted asvalidvotes, but neither for nor against Local 6 or theIntervenor;all other votes are to be accorded their face value whether for or againstrepresentation by Local 6 or the IntervenorOutboard Marine Corporation 1andIndependent Marine andMachinistsAssociation,Petitioner.CaseNo. 13-RC-7303.October 7, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the National LaborRelationsAct, a hearingwas held before Sinclair Kassoff, hearing1The name of the Employer appears as amended at the hearing.129 NLRB No. 32.